
	
		II
		Calendar No. 145
		111th CONGRESS
		1st Session
		S. 1552
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2009
			Mr. Lieberman (for
			 himself, Ms. Collins,
			 Mrs. Feinstein, Mr. Voinovich, Mr.
			 Byrd, and Mr. Ensign)
			 introduced the following bill; which was read the first time
		
		
			July 31, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To reauthorize the DC opportunity scholarship program,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Scholarships for Opportunity and
			 Results Act of 2009 or the SOAR Act.
		2.FindingsCongress finds the following:
			(1)Parents are best
			 equipped to make decisions for their children, including the educational
			 setting that will best serve the interests and educational needs of their
			 child.
			(2)For many parents
			 in the District of Columbia, public school choice provided under the Elementary
			 and Secondary Education Act of 1965, as amended by the No Child Left Behind Act
			 of 2001, as well as under other public school choice programs, is inadequate.
			 More educational options are needed to ensure all families in the District of
			 Columbia have access to a quality education. In particular, funds are needed to
			 provide low-income parents with enhanced public opportunities and private
			 educational environments, regardless of whether such environments are secular
			 or nonsecular.
			(3)Public school
			 records raise persistent concerns regarding health and safety problems in
			 District of Columbia public schools. For example, more than half of the
			 District of Columbia's teenage public school students attend schools that meet
			 the District of Columbia’s definition of persistently dangerous
			 due to the number of violent crimes.
			(4)While the per
			 student cost for students in the public schools of the District of Columbia is
			 one of the highest in the United States, test scores for such students continue
			 to be among the lowest in the Nation. The National Assessment of Educational
			 Progress (NAEP), an annual report released by the National Center for Education
			 Statistics, reported in its 2007 study that students in the District of
			 Columbia were being outperformed by every State in the Nation. On the 2007
			 NAEP, 61 percent of fourth grade students scored below basic in
			 reading, and 51 percent scored below basic in mathematics. Among
			 eighth grade students, 52 percent scored below basic in reading
			 and 56 percent scored below basic in mathematics. On the 2007
			 NAEP reading assessment, only 14 percent of the District of Columbia fourth
			 grade students could read proficiently, while only 12 percent of the eighth
			 grade students scored at the proficient or advanced level.
			(5)In 2003, Congress
			 passed the DC School Choice Incentive Act of 2003 (Public Law 108–199; 118
			 Stat. 126) to provide opportunity scholarships to parents of students in the
			 District of Columbia that could be used by students in kindergarten through
			 grade 12 to attend a private educational institution. The opportunity
			 scholarship program under such Act was part of a comprehensive 3-part funding
			 arrangement that also included additional funds for the District of Columbia
			 public schools, and additional funds for public charter schools of the District
			 of Columbia. The intent of the approach was to ensure that progress would
			 continue to be made to improve public schools and public charter schools, and
			 that funding for the opportunity scholarship program would not lead to a
			 reduction in funding for the District of Columbia public and charter schools.
			 Resources would be available for a variety of educational options that would
			 give families in the District of Columbia a range of choices with regard to the
			 education of their children.
			(6)The opportunity
			 scholarship program was established in accordance with the U.S. Supreme Court
			 decision, Zelman v. Simmons-Harris, 536 U.S. 639 (2002), which found that a
			 program enacted for the valid secular purpose of providing educational
			 assistance to low-income children in a demonstrably failing public school
			 system is constitutional if it is neutral with respect to religion and provides
			 assistance to a broad class of citizens who direct government aid to religious
			 and secular schools solely as a result of their genuine and independent private
			 choices.
			(7)Since the
			 opportunity scholarship program’s inception, it has consistently been
			 oversubscribed. Parents express strong support for the opportunity scholarship
			 program. A rigorous analysis of the program by the Institute of Education
			 Sciences (IES) shows statistically significant improvements in parental
			 satisfaction and in reading scores that are even more dramatic when only those
			 students consistently using the scholarships are considered.
			(8)The DC
			 opportunity scholarship program is a program that offers families in need, in
			 the District of Columbia, important alternatives while public schools are
			 improved. It is the sense of Congress that this program should continue as 1 of
			 a 3-part comprehensive funding strategy for the District of Columbia school
			 system that provides new and equal funding for public schools, public charter
			 schools, and opportunity scholarships for students to attend private
			 schools.
			3.PurposeThe purpose of this Act is to provide
			 low-income parents residing in the District of Columbia, particularly parents
			 of students who attend elementary schools or secondary schools identified for
			 improvement, corrective action, or restructuring under section 1116 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316), with expanded
			 opportunities for enrolling their children in other schools in the District of
			 Columbia, at least until the public schools in the District of Columbia have
			 adequately addressed shortfalls in health, safety, and security and the
			 students in the District of Columbia public schools are testing in mathematics
			 and reading at or above the national average.
		4.General
			 authority
			(a)AuthorityFrom
			 funds appropriated to carry out this Act, the Secretary shall award grants on a
			 competitive basis to eligible entities with approved applications under section
			 5 to carry out activities to provide eligible students with expanded school
			 choice opportunities. The Secretary may award a single grant or multiple
			 grants, depending on the quality of applications submitted and the priorities
			 of this Act.
			(b)Duration of
			 grantsThe Secretary shall make grants under this section for a
			 period of not more than 5 years.
			(c)Memorandum of
			 understandingThe Secretary
			 and the Mayor of the District of Columbia shall enter into a memorandum of
			 understanding regarding the design of, selection of eligible entities to
			 receive grants under, and implementation of, a program assisted under this
			 Act.
			(d)Special
			 rulesNotwithstanding any other provision of law—
				(1)funding
			 appropriated for the opportunity scholarship program under the Omnibus
			 Appropriations Act, 2009, or any other Act, may be used to provide opportunity
			 scholarships under section 7 to new applicants;
				(2)each student
			 application for admission in the program under this Act for the 2009-2010
			 school year that was received before the date of enactment of this Act shall be
			 considered for admission into the program for such school year; and
				(3)subject to the
			 availability of appropriated funds, each student whose selection for admission
			 in the program under this Act for the 2009–2010 school year was revoked by the
			 Secretary before the date of enactment of this Act shall have the student's
			 admission reinstated for such school year.
				5.Applications
			(a)In
			 generalIn order to receive a grant under this Act, an eligible
			 entity shall submit an application to the Secretary at such time, in such
			 manner, and accompanied by such information as the Secretary may
			 require.
			(b)ContentsThe
			 Secretary may not approve the request of an eligible entity for a grant under
			 this Act unless the entity’s application includes—
				(1)a detailed
			 description of—
					(A)how the entity
			 will address the priorities described in section 6;
					(B)how the entity
			 will ensure that if more eligible students seek admission in the program than
			 the program can accommodate, eligible students are selected for admission
			 through a random selection process which gives weight to the priorities
			 described in section 6;
					(C)how the entity
			 will ensure that if more participating eligible students seek admission to a
			 participating school than the school can accommodate, participating eligible
			 students are selected for admission through a random selection process;
					(D)how the entity
			 will notify parents of eligible students of the expanded choice opportunities
			 and how the entity will ensure that parents receive sufficient information
			 about their options to allow the parents to make informed decisions;
					(E)the activities
			 that the entity will carry out to provide parents of eligible students with
			 expanded choice opportunities through the awarding of scholarships under
			 section 7(a);
					(F)how the entity
			 will determine the amount that will be provided to parents for the tuition,
			 fees, and transportation expenses, if any;
					(G)how the entity
			 will—
						(i)seek out private
			 elementary schools and secondary schools in the District of Columbia to
			 participate in the program; and
						(ii)ensure that
			 participating schools will meet the reporting and other requirements of this
			 Act;
						(H)how the entity
			 will ensure that participating schools are financially responsible and will use
			 the funds received under this Act effectively;
					(I)how the entity
			 will address the renewal of scholarships to participating eligible students,
			 including continued eligibility; and
					(J)how the entity
			 will ensure that a majority of its voting board members or governing
			 organization are residents of the District of Columbia; and
					(2)an assurance that
			 the entity will comply with all requests regarding any evaluation carried out
			 under section 9.
				6.PrioritiesIn awarding grants under this Act, the
			 Secretary shall give priority to applications from eligible entities that will
			 most effectively—
			(1)give priority to
			 eligible students who, in the school year preceding the school year for which
			 the eligible student is seeking a scholarship, attended an elementary school or
			 secondary school identified for improvement, corrective action, or
			 restructuring under section 1116 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6316);
			(2)give priority to
			 students whose household includes a sibling or other child who is already
			 participating in the program of the eligible entity under this Act, regardless
			 of whether such students have, in the past, been assigned as members of a
			 control study group for the purposes of an evaluation under section 9;
			(3)target resources
			 to students and families that lack the financial resources to take advantage of
			 available educational options; and
			(4)provide students
			 and families with the widest range of educational options.
			7.Use of
			 funds
			(a)Scholarships
				(1)In
			 generalSubject to paragraphs (2) and (3), an eligible entity
			 receiving a grant under this Act shall use the grant funds to provide eligible
			 students with scholarships to pay the tuition, fees, and transportation
			 expenses, if any, to enable the eligible students to attend the District of
			 Columbia private elementary school or secondary school of their choice
			 beginning in school year 2010–2011. Each such eligible entity shall ensure that
			 the amount of any tuition or fees charged by a school participating in such
			 eligible entity’s program under this Act to an eligible student participating
			 in the program does not exceed the amount of tuition or fees that the school
			 charges to students who do not participate in the program.
				(2)Payments to
			 parentsAn eligible entity receiving a grant under this Act shall
			 make scholarship payments under the program under this Act to the parent of the
			 eligible student participating in the program, in a manner which ensures that
			 such payments will be used for the payment of tuition, fees, and transportation
			 expenses (if any), in accordance with this Act.
				(3)Amount of
			 assistance
					(A)Varying amounts
			 permittedSubject to the other requirements of this section, an
			 eligible entity receiving a grant under this Act may award scholarships in
			 larger amounts to those eligible students with the greatest need.
					(B)Annual limit on
			 amount
						(i)Limit for
			 school year 2010–2011The amount of assistance provided to any
			 eligible student by an eligible entity under a program under this Act for
			 school year 2010–2011 may not exceed—
							(I)$9,000 for
			 attendance in kindergarten through grade 8; and
							(II)$11,000 for
			 attendance in grades 9 through 12.
							(ii)Cumulative
			 inflation adjustmentThe limits described in clause (i) shall
			 apply for each school year following school year 2010–2011, except that the
			 Secretary shall adjust the maximum amounts of assistance (as described in
			 clause (i) and adjusted under this clause for the preceding year) for
			 inflation, as measured by the percentage increase, if any, from the preceding
			 fiscal year in the Consumer Price Index for All Urban Consumers, published by
			 the Bureau of Labor Statistics of the Department of Labor.
						(4)Participating
			 school requirementsNone of the funds provided under this Act for
			 opportunity scholarships may be used by an eligible student to enroll in a
			 participating private school unless the participating school—
					(A)has and maintains
			 a valid certificate of occupancy issued by the District of Columbia;
					(B)makes readily
			 available to all prospective students information on its school
			 accreditation;
					(C)in the case of a
			 school that has been operating for 5 years or less, submits to the eligible
			 entity administering the program proof of adequate financial resources
			 reflecting the financial sustainability of the school and the school's ability
			 to be in operation through the school year;
					(D)has financial
			 systems, controls, policies, and procedures to ensure that Federal funds are
			 used according to this Act; and
					(E)ensures that each
			 teacher of core subject matter in the school has a baccalaureate degree or
			 equivalent degree.
					(b)Administrative
			 expensesAn eligible entity receiving a grant under this Act may
			 use not more than 3 percent of the amount provided under the grant each year
			 for the administrative expenses of carrying out its program under this Act
			 during the year, including—
				(1)determining the
			 eligibility of students to participate;
				(2)selecting
			 eligible students to receive scholarships;
				(3)determining the
			 amount of scholarships and issuing the scholarships to eligible students;
			 and
				(4)compiling and
			 maintaining financial and programmatic records.
				(c)Parental
			 assistanceAn eligible entity receiving a grant under this Act
			 may use not more than 2 percent of the amount provided under the grant each
			 year for the expenses of educating parents about the program under this Act and
			 assisting parents through the application process under this Act during the
			 year, including—
				(1)providing
			 information about the program and the participating schools to parents of
			 eligible students;
				(2)providing funds
			 to assist parents of students in meeting expenses that might otherwise preclude
			 the participation of eligible students in the program; and
				(3)streamlining the
			 application process for parents.
				(d)Student
			 academic assistanceAn eligible entity receiving a grant under
			 this Act may use not more than 1 percent of the amount provided under the grant
			 each year for expenses to provide tutoring services to participating eligible
			 students that need additional academic assistance in the students' new schools.
			 If there are insufficient funds to pay for these costs for all such students,
			 the eligible entity shall give priority to students who previously attended an
			 elementary school or secondary school that was identified for improvement,
			 corrective action, or restructuring under section 1116 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6316) as of the time the student
			 attended the school.
			8.Nondiscrimination
			(a)In
			 generalAn eligible entity or a school participating in any
			 program under this Act shall not discriminate against program participants or
			 applicants on the basis of race, color, national origin, religion, or
			 sex.
			(b)Applicability
			 and single sex schools, classes, or activities
				(1)In
			 generalNotwithstanding any other provision of law, the
			 prohibition of sex discrimination in subsection (a) shall not apply to a
			 participating school that is operated by, supervised by, controlled by, or
			 connected to a religious organization to the extent that the application of
			 subsection (a) is inconsistent with the religious tenets or beliefs of the
			 school.
				(2)Single sex
			 schools, classes, or activitiesNotwithstanding subsection (a) or
			 any other provision of law, a parent may choose and a school may offer a single
			 sex school, class, or activity.
				(3)ApplicabilityFor
			 purposes of this Act, the provisions of section 909 of the Education Amendments
			 of 1972 (20 U.S.C. 1688) shall apply to this Act as if section 909 of the
			 Education Amendments of 1972 (20 U.S.C. 1688) were part of this Act.
				(c)Children with
			 disabilitiesNothing in this Act may be construed to alter or
			 modify the provisions of the Individuals with Disabilities Education Act (20
			 U.S.C. 1400 et seq.).
			(d)Religiously
			 affiliated schools
				(1)In
			 generalNotwithstanding any other provision of law, a school
			 participating in any program under this Act that is operated by, supervised by,
			 controlled by, or connected to, a religious organization may exercise its right
			 in matters of employment consistent with title VII of the Civil Rights Act of
			 1964 (42 U.S.C. 2000e–1 et seq.), including the exemptions in such
			 title.
				(2)Maintenance of
			 purposeNotwithstanding any other provision of law, funds made
			 available under this Act to eligible students, which are used at a
			 participating school as a result of their parents’ choice, shall not,
			 consistent with the first amendment of the United States Constitution,
			 necessitate any change in the participating school’s teaching mission, require
			 any participating school to remove religious art, icons, scriptures, or other
			 symbols, or preclude any participating school from retaining religious terms in
			 its name, selecting its board members on a religious basis, or including
			 religious references in its mission statements and other chartering or
			 governing documents.
				(e)Rule of
			 constructionA scholarship (or any other form of support provided
			 to parents of eligible students) under this Act shall be considered assistance
			 to the student and shall not be considered assistance to the school that
			 enrolls the eligible student. The amount of any scholarship (or other form of
			 support provided to parents of an eligible student) under this Act shall not be
			 treated as income of the parents for purposes of Federal tax laws or for
			 determining eligibility for any other Federal program.
			9.Evaluations
			(a)In
			 general
				(1)Duties of the
			 Secretary and the mayorThe Secretary and the Mayor of the
			 District of Columbia shall—
					(A)jointly enter
			 into an agreement with the Institute of Education Sciences of the Department of
			 Education to evaluate annually the performance of students who received
			 scholarships under the 5-year program under this Act, and
					(B)make the
			 evaluations public in accordance with subsection (c).
					(2)Duties of the
			 SecretaryThe Secretary, through a grant, contract, or
			 cooperative agreement, shall—
					(A)ensure that the
			 evaluation is conducted using the strongest possible research design for
			 determining the effectiveness of the program funded under this Act that
			 addresses the issues described in paragraph (4); and
					(B)disseminate
			 information on the impact of the program in increasing the academic growth and
			 achievement of participating students, and on the impact of the program on
			 students and schools in the District of Columbia.
					(3)Duties of the
			 institute of education sciencesThe Institute of Education
			 Sciences shall—
					(A)use a grade
			 appropriate measurement each school year to assess participating eligible
			 students;
					(B)measure the
			 academic achievement of all participating eligible students; and
					(C)work with the
			 eligible entities to ensure that the parents of each student who applies for a
			 scholarship under this Act (regardless of whether the student receives the
			 scholarship) and the parents of each student participating in the scholarship
			 program under this Act, agree that the student will participate in the
			 measurements given annually by the Institute of Educational Sciences for the
			 period for which the student applied for or received the scholarship,
			 respectively, except that nothing in this subparagraph shall affect a student's
			 priority for an opportunity scholarship as provided under section 6(2).
					(4)Issues to be
			 evaluatedThe issues to be evaluated include the
			 following:
					(A)A comparison of
			 the academic growth and achievement of participating eligible students in the
			 measurements described in this section to the academic growth and achievement
			 of—
						(i)students in the
			 same grades in the District of Columbia public schools; and
						(ii)the eligible
			 students in the same grades in the District of Columbia public schools who
			 sought to participate in the scholarship program but were not selected.
						(B)The success of
			 the program in expanding choice options for parents.
					(C)The reasons
			 parents choose for their children to participate in the program.
					(D)A comparison of
			 the retention rates, dropout rates, and (if appropriate) graduation and college
			 admission rates, of students who participate in the program funded under this
			 Act with the retention rates, dropout rates, and (if appropriate) graduation
			 and college admission rates of students of similar backgrounds who do not
			 participate in such program.
					(E)The impact of the
			 program on students, and public elementary schools and secondary schools, in
			 the District of Columbia.
					(F)A comparison of
			 the safety of the schools attended by students who participate in the program
			 funded under this Act and the schools attended by students who do not
			 participate in the program, based on the perceptions of the students and
			 parents and on objective measures of safety.
					(G)Such other issues
			 as the Secretary considers appropriate for inclusion in the evaluation.
					(H)An analysis of
			 the issues described in subparagraphs (A) through (G) with respect to the
			 subgroup of eligible students participating in the program funded under this
			 Act who consistently use the opportunity scholarships to attend a participating
			 school.
					(5)ProhibitionPersonally
			 identifiable information regarding the results of the measurements used for the
			 evaluations may not be disclosed, except to the parents of the student to whom
			 the information relates.
				(b)ReportsThe
			 Secretary shall submit to the Committees on Appropriations, Education and
			 Labor, and Oversight and Government Reform of the House of Representatives and
			 the Committees on Appropriations, Health, Education, Labor, and Pensions, and
			 Homeland Security and Governmental Affairs of the Senate—
				(1)annual interim
			 reports, not later than December 1 of each year for which a grant is made under
			 this Act, on the progress and preliminary results of the evaluation of the
			 program funded under this Act; and
				(2)a final report,
			 not later than 1 year after the final year for which a grant is made under this
			 Act, on the results of the evaluation of the program funded under this
			 Act.
				(c)Public
			 availabilityAll reports and underlying data gathered pursuant to
			 this section shall be made available to the public upon request, in a timely
			 manner following submission of the applicable report under subsection (b),
			 except that personally identifiable information shall not be disclosed or made
			 available to the public.
			(d)Limit on amount
			 expendedThe amount expended by the Secretary to carry out this
			 section for any fiscal year may not exceed 5 percent of the total amount
			 appropriated to carry out this Act for the fiscal year.
			10.Reporting
			 requirements
			(a)Activities
			 reportsEach eligible entity receiving funds under this Act
			 during a year shall submit a report to the Secretary not later than July 30 of
			 the following year regarding the activities carried out with the funds during
			 the preceding year.
			(b)Achievement
			 reports
				(1)In
			 generalIn addition to the reports required under subsection (a),
			 each grantee receiving funds under this Act shall, not later than September 1
			 of the year during which the second academic year of the grantee’s program is
			 completed and each of the next 2 years thereafter, submit to the Secretary a
			 report, including any pertinent data collected in the preceding 2 academic
			 years, concerning—
					(A)the academic
			 growth and achievement of students participating in the program;
					(B)the graduation
			 and college admission rates of students who participate in the program, where
			 appropriate; and
					(C)parental
			 satisfaction with the program.
					(2)Prohibiting
			 disclosure of personal informationNo report under this
			 subsection may contain any personally identifiable information.
				(c)Reports to
			 parent
				(1)In
			 generalEach grantee receiving funds under this Act shall ensure
			 that each school participating in the grantee’s program under this Act during a
			 year reports at least once during the year to the parents of each of the
			 school’s students who are participating in the program on—
					(A)the student’s
			 academic achievement, as measured by a comparison with the aggregate academic
			 achievement of other participating students at the student’s school in the same
			 grade or level, as appropriate, and the aggregate academic achievement of the
			 student’s peers at the student’s school in the same grade or level, as
			 appropriate; and
					(B)the safety of the
			 school, including the incidence of school violence, student suspensions, and
			 student expulsions.
					(2)Prohibiting
			 disclosure of personal informationNo report under this
			 subsection may contain any personally identifiable information, except as to
			 the student who is the subject of the report to that student’s parent.
				(d)Report to
			 CongressThe Secretary shall submit to the Committees on
			 Appropriations, Education and the Workforce, and Oversight and Government
			 Reform of the House of Representatives and the Committees on Appropriations,
			 Health, Education, Labor, and Pensions, and Homeland Security and Governmental
			 Affairs of the Senate an annual report on the findings of the reports submitted
			 under subsections (a) and (b).
			11.Other
			 requirements for participating schools
			(a)TestingStudents
			 participating in a program under this Act shall take a nationally
			 norm-referenced standardized test in reading and mathematics. Results of such
			 test shall be reported to the student's parent and the Institute of Education
			 Sciences. To preserve confidentiality, at no time should results for individual
			 students or schools be released to the public.
			(b)Requests for
			 data and informationEach school participating in a program
			 funded under this Act shall comply with all requests for data and information
			 regarding evaluations conducted under section 9(a).
			(c)Rules of
			 conduct and other school policiesA participating school,
			 including a participating school described in section 8(d), may require
			 eligible students to abide by any rules of conduct and other requirements
			 applicable to all other students at the school.
			12.DefinitionsIn this Act:
			(1)Elementary
			 schoolThe term elementary school means an
			 institutional day or residential school, including a public elementary charter
			 school, that provides elementary education, as determined under District of
			 Columbia law.
			(2)Eligible
			 entityThe term eligible entity means any of the
			 following:
				(A)A nonprofit
			 organization.
				(B)A consortium of
			 nonprofit organizations.
				(3)Eligible
			 studentThe term eligible student means a student
			 who is a resident of the District of Columbia and comes from a
			 household—
				(A)receiving
			 assistance under the supplemental nutrition assistance program established
			 under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or
				(B)whose income does
			 not exceed—
					(i)185 percent of
			 the poverty line;
					(ii)in the case of a
			 student in a household that had a student participating in a program under this
			 Act for the preceding school year, 250 percent of the poverty line; or
					(iii)in the case of
			 a student in a household that had a student participating in a program under
			 the DC School Choice Incentive Act of 2003 (Public Law 108–199; 118 Stat. 126)
			 on or before the date of enactment of this Act, 300 percent of the poverty
			 line.
					(4)ParentThe
			 term parent has the meaning given that term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(5)Poverty
			 lineThe term poverty line has the meaning given
			 that term in section 9101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7801).
			(6)Secondary
			 schoolThe term secondary school means an
			 institutional day or residential school, including a public secondary charter
			 school, that provides secondary education, as determined under District of
			 Columbia law, except that the term does not include any education beyond grade
			 12.
			(7)SecretaryThe
			 term Secretary means the Secretary of Education.
			13.Transition
			 provisions
			(a)RepealThe
			 DC School Choice Incentive Act of 2003 (title III of division C of the
			 Consolidated Appropriations Act, 2004 (Public Law 108–199; 118 Stat. 126)) is
			 repealed.
			(b)Reauthorization
			 of programThis Act shall be deemed to be the reauthorization of
			 the opportunity scholarship program under the DC School Choice Incentive Act of
			 2003.
			(c)Orderly
			 transitionSubject to subsections (d) and (e), the Secretary
			 shall take such steps as the Secretary determines to be appropriate to provide
			 for the orderly transition to the authority of this Act from any authority
			 under the provisions of the DC School Choice Incentive Act of 2003 (Public Law
			 108–199; 118 Stat. 126), as the DC School Choice Incentive Act of 2003 was in
			 effect on the day before the date of enactment of this Act.
			(d)Rule of
			 constructionNothing in this Act or a repeal made by this Act
			 shall be construed to alter or affect the memorandum of understanding entered
			 into with the District of Columbia, or any grant or contract awarded, under the
			 DC School Choice Incentive Act of 2003 (Public Law 108–199; 118 Stat. 126), as
			 the DC School Choice Incentive Act of 2003 was in effect on the day before the
			 date of enactment of this Act.
			(e)Multi-year
			 awardsThe recipient of a multi-year grant or contract award
			 under the DC School Choice Incentive Act of 2003 (Public Law 108–199; 118 Stat.
			 126), as the DC School Choice Incentive Act of 2003 was in effect on the day
			 before the date of enactment of this Act, shall continue to receive funds in
			 accordance with the terms and conditions of such award.
			14.Authorization
			 of appropriations
			(a)Fiscal year
			 2010There are authorized to be
			 appropriated—
				(1)to carry out this Act, $20,000,000 for
			 fiscal year 2010 and such sums as may be necessary for each of the 4 succeeding
			 fiscal years;
				(2)for the District of Columbia public
			 schools, in addition to any other amounts available for District of Columbia
			 public schools, $20,000,000 for fiscal year 2010 and such sums as may be
			 necessary for each of the 4 succeeding fiscal years; and
				(3)for District of Columbia public charter
			 schools, in addition to any other amounts available for District of Columbia
			 public charter schools, $20,000,000 for fiscal year 2010 and such sums as may
			 be necessary for each of the 4 succeeding fiscal years.
				
	
		July 31, 2009
		Read the second time and placed on the
		  calendar
	
